 Case 2:20-cv-00806-JLB-NPM Document 5 Filed 01/13/21 Page 1 of 2 PageID 31




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ASAD ZAY BEY,

             Plaintiff,

v.                                           Case No. 2:20-cv-00806-JLB-NPM

DONALD MASON, ROGER D. EATON,
BILL PRUMMELL, RYAN LAROSA, IAN
ALVAREZ, GEORGE C. RICHARDS, and
AMIRA FOX,

             Defendants.
                                        /

                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on December 13, 2020, recommending that the motion to proceed in forma

pauperis filed by Plaintiff Asad Zay Bey (Doc. 2) 1 be denied and that this action be

dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). No objections have been

filed. A district judge may accept, reject, or modify the magistrate judge’s R&R. 28

U.S.C. § 636(b)(1). The factual findings in the R&R need not be reviewed de novo in

the absence of an objection, but legal conclusions are always reviewed de novo. Id.;

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). After an independent review of the

record—and noting that no objections have been filed—the Court agrees with the




      1Mr. Bey has also filed a form affidavit of indigency. The Court agrees with
the Magistrate Judge’s decision to construe the affidavit as a motion to proceed in
forma pauperis.
 Case 2:20-cv-00806-JLB-NPM Document 5 Filed 01/13/21 Page 2 of 2 PageID 32




well-reasoned R&R. Although the R&R does not recommend whether to dismiss

with or without prejudice, the Court believes that dismissal with prejudice is

appropriate given the utter frivolity of Mr. Bey’s claims.

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 4) is ADOPTED.

      2.     Mr. Bey’s motion to proceed in forma pauperis (Doc. 2) is DENIED.

      3.     This action is DISMISSED WITH PREJUDICE. The Clerk is

             directed to close the file.

      ORDERED in Fort Myers, Florida, on January 13, 2021




                                           2
